COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


CHARLES DAVIS BURRELL
                                                                  MEMORANDUM OPINION*
v.      Record No. 1661-03-2                                          PER CURIAM
                                                                     MARCH 2, 2004
VIRGINIA DEPARTMENT OF MOTOR VEHICLES


                   FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                Randall G. Johnson, Judge

                  (Charles Davis Burrell, pro se, on brief).

                  (Jerry W. Kilgore, Attorney General; Eric K.G. Fiske, Senior
                  Assistant Attorney General, on brief), for appellee.


        Charles Davis Burrell appeals the decision of the circuit court affirming the Virginia

Department of Motor Vehicles’ suspension of his driver’s license. On appeal to this Court, Burrell

presents twenty questions.1 These questions involve the impact of Reliance Ins. Co. v. Darden, 217
Va. 694, 232 S.E.2d 749 (1977), on Code § 46.2-706, the Due Process Clause of the Fourteenth

Amendment, the Commerce Clause of Art. I, § 8 of the federal constitution, contract law, and the

Drivers Privacy Protection Act of 1994.

        We have reviewed the record and the circuit court’s order and find no reversible error.

Accordingly, we affirm the circuit court’s decision for the reasons stated in its final order, Burrell v.

Virginia Dep’t of Motor Vehicles, Case No. LR 957-1 (Cir. Ct. City of Richmond June 5, 2003),


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
         Many of the questions presented are duplicitous. Seventeen of the questions were
presented to the trial court. Three of the questions, relating to the burden of proof at the
administrative agency hearing and a violation of the federal Racketeer Influenced and Corrupt
Organizations Act, were not presented to the trial court. Therefore, we do not consider those
questions on appeal. See Rule 5A:18.
and for the reasons set forth in the Hearing Decision by the Commissioner of the Department of

Motor Vehicles issued on May 8, 2003. We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.2

                                                                                           Affirmed.




       2
        Burrell has filed a “Petition for ‘Preliminary Injuction,’” a “Motion to Expedite,” and a
“Motion for ‘Extension of Time’ to Appeal ‘Refusal of Injunction’ in the Circuit Court on 5 June
03.” We deny the petition and motions.
                                                -2-